Motion by respondent to dismiss appeal denied. Cross motion by appellant to dispense with printing granted. The appeal will be heard on the *949original papers (including the typewritten minutes) and on appellant’s typewritten brief, which shall include the opinion, if any, of the court below. Appellant shall file six copies of his typewritten brief and serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the May Term, commencing April 24, 1961; appeal ordered on the calendar for said term. John L. Sullivan, 26 Broadway, New York, N. Y., is assigned as counsel to prosecute the appeal. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.